 In the Matter Of UNITED AIRCRAFT CORPORATION, PRATT & WHITNEYAIRCRAFT DIVISIONandINTERNATIONAL ASSOCIATION OF MACHIN-ISTSCase No. 1-C-2350.Decided April 23, 1946DECISIONANDORDEROn June 20, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.On March 26, 1946,the Board heard oral argument at Washington, D. C., in which therespondent and the Union participated.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the additions and excep-tions hereinafter set forth.1.We agree with the Trial Examiner that the respondent's treat-ment of Andrew G. Gaura was discriminatory and violative of theAct.In reaching this conclusion, we rely on all the findings of theTrial Examiner and all the circumstances revealed in the IntermediateReport and in the record, especially the disparity of treatment betweenGaura and other employees with respect to proposed transfers.Asset forth in the Intermediate Report, the respondent discriminatorilysought to compel Gaura to transfer to a Norton machine on penaltyof separation from the pay roll.Gaura informed the respondent thathe was afraid to operate that machine and refused to accept the trans-fer.Whereupon, the respondent forced his termination of employ-ment.In contrast to this treatment, the record reveals, as the TrialExaminer points out, a number of instances in which other employees67 N T. R. B, No 80594 UNITED AIRCRAFT CORPORATION595refused, with impunity, to accept transfers to positions which theydeemed unacceptable.Thus, these employees were permitted to rejectthe proposed transfers, and no disciplinary action was threatened ortaken by the respondent.We also agree with and adopt the Trial Examiner's recommendationthat Gaura be reinstated with back pay?2.We do not agree with the Trial Examiner's finding that the dis-charge of Leona C. Rocheleau was discriminatory.The respondentcontends, and we agree, that Rocheleau was discharged because of herpenchant for sleeping on the job.The record shows, as set forth inthe Intermediate Report, that on two occasions prior to the day of herdischarge, Rocheleau was observed sleeping on the job by Group LeaderArthur Maddock; that on the day of her discharge, both Maddock andForeman William Bergstrom observed Rocheleau again sleeping dur-ing working hours; and that after Maddock had advised Bergstromthat he had warned her on two earlier occasions, Bergstrom, in accord-ance with an established policy of the respondent, discharged Roche-leau?Accordingly, we find that the record fails to establish thatRocheleau's discharge was violative of the Act and we shall dismiss thecomplaint as to her.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, United Aircraft Corpora-l ion, Pratt & Whixney Aircraft Division, East Hartford, Connecticut,and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in International Association ofMachinists, or in any labor organization of its employees, by trans-ferring, discharging or refusing to reinstate any of its employees, or bydiscriminating in any other manner in regard to their hire or tenure ofemployment, or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingAs employees in the exercise of the right to self-organization, to joinor assist International Association of Machinists, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.I SeeMatter of Theodore R Schmidt,58 N L It. B 1342;Matter of Kopman-WoracekShoe Mfq. Co.66 N. L. It. B. 789.2The record shows that Bergstrom had discharged several named employees who hadbeen found sleeping on the jobThe Trial Examiner's purported distinction between theconduct of these employees and that of Rocheleau is neither convincing nor indicative ofdiS(rinmlaIion 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Rescind immediately its rules against solicitation and distribu-tion of literature insofar as they prohibit union activity and solicita-tion on the employees'non-working time, and prohibit distribution ofunion literature outside the gates of the plant or in the parking lots;(b)Offer to Andrew G. Gaura and Vernon S. Brown immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges;(c)Make whole Andrew G. Gaura and Vernon S. Brown for anyloss of pay they have suffered by reason of the discrimination againstthem, by payment to each of them of a sum of money equal to theamount which he normally would have earned as wages during theperiod from the date of the respondent's discrimination against him,to the date of the respondent's offer of reinstatement,less his net earn-ings during said period;(d) Post at its plant at East Hartford,Connecticut, copies of thenotice attached hereto, marked"Appendix A."Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by the respondent's representatives,be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive clays thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered,defaced, or covered by any other material;(e)Notify the Regional Director for the First Region in writing,within ten(10) days from the date of this Order,what steps the re-spondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint,insofar as it alleges thatthe respondent has discriminated against Leona C. Rocheleau,withinthe meaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.MR. GERARD D. REILLY, concurring in part, dissenting in part :I concur with the findings and Order in this case except that portionof the remedy which awards back pay to Andrew G. Gaura. Gauraelected to refuse a transfer to other work which was not shown to havebeen intolerable or actually more hazardous than his former work, andthus forced his termination.Gaura's proper course of action in thecircumstances would have been to comply with the transfer order andthen to file charges invoking his administrative remedies under theAct. Iam of the opinion,therefore,that Gaura is entitled to no morethan reinstatement to his former position.a'See my dissenting opinion inMatter of Naples-Platter Cornpanio,49 N. L R B 1156,at 1159-60, and the subsequent reversal of the majority be the Fifth Circuit in 140 F,(2d) 228See also,MatterofKopman-Woraceh Shoe MfqCo , 66 N L R B, 789 UNITED AIRCRAFT CORPORATIONAPPENDIX ANOTICE TOALL EMPLOYERS597Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist International Asso-ciation of Machinists, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.Andrew G. GauraVernon S. BrownWe hereby rescind General Shop Rules (22), Rules 1 and 2of Rules and Regulations revised as of July 20, 1937, insofar asthey prohibit union activity and solicitation on the employees'non-working time, and prohibit distribution of union literatureoutside the gates of theplant or in the parking lots.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.UNITED AIRCRAFT CORPORATION, PRATT &WIIITNEY AIRCRAFT DIVISIONDated-----------------By---------------------- ------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armedforces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMessrs. Leo J.HalloranandSamuel G. Zack,for the Board.Shipman&Goodwin,of Hartford,Conn., byMi.Waif rid G.Lundborg,for therespondent.Mr. Harold F. Reardon,of Boston,Mass.,Mr. David Clydesdale,of Hartford,Conn., andMr.Edmund J. Peresluha,of Manchester,Conn., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed on September 18, 1944, by Inter-national Association of Machinists,affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board, hereincalled the Board,by its Regional Director for the First Region(Boston, Massa-chusetts),issued its complaint on September 19, 1944, against United AircraftCorporation,Pratt & WhitneyAircraftDivision'of East Hartford,Connecticut,herein called the respondent,alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8(1) and(3) and Section 2 t6) and(7) of the National Labor RelationsAct, 49 Stat.449, hereincalled the Act.Copiesof the complaint accompaniedby notice of hearing thereon were duly served upon the respondent and the Union.With respectto the unfair labor practices,the complaint alleged, in substance,that :(1) from on or about December 23, 1943, by excluding union representativesfrom a public highway adjacent to the respondent's plant,as well as from a por-tion of the respondent's premises known as the South Parking Lot, and pre-venting the distribution of union literature upon the said highway and withinthe said South Parking Lot;by restraining its employees and members of theUnion from distributing union literature upon the said public highway,as wellas upon the said parking lot upon the employees'own time;by statements andthreats of economic reprisals to its employees calculated to discourage unionmembership and activity,the respondent has interfered with, restrained and co-erced its employees in the exercise of the rights guaranteed in Section 7 of theAct; and(2) by discharging and refusing to reinstateceitainnamed employeesbecause of their union activity,'the respondent has discouraged membership inthe Union.The respondent's answer admits the allegations of the complaint concerningthe nature of its business and its operations in interstate commerce,but deniesthe commission of any unfair labor practices.Pursuant to due notice a hearing was held at Hartford,Connecticut on diversdates from October 16,1944 to and including November 21, 1944, before Irving1The name of the respondent as amended during the course of the hearing.2The dates of the discharges and the names of the employees involved areDecember 23, 1943, Andrew G. GauraJune 19, 1944,Richard W.Leroux.June 20,1944, Morris Davis *June 23, 1944,Vernon S. Brown.July15, 1944,Leona C.Rocheleau.*With respecttoMorrisDavis,counsel for the Board stated at the hearing thatneither theBoardnor the Union had been able to locate Davis up to the time of thebearing,and therefore moved to dismiss, without prejudice, the allegation in thecomplaint that he was discriminatorily discharged.The motion was granted overthe objection of counsel for the respondent who contended that the complaintshould he dismissed as to Davis "with prejudice" UNITED AIRCRAFT CORPORATION599'Rogosin, the undersigned Trial Examiner duly designated by the Chief TrialExaminer.The Board and the respondent were represented by counsel andthe Union by representatives.All parties participated in the hearing and were af-forded full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues.At the conclusion of the Board'scase the respondent moved to dismiss the complaint with respect to certainallegations.The motion was renewed at the close of the hearing. Ruling onthe motion was reserved in each instance.The motion is hereby denied.Mo-tions by counsel for the Board and the respondent at the conclusion of theevidence to conform the pleadings to the evidence adduced with respect to for-mal matters were granted without objection.All parties were afforded anopportunity to argue orally upon the record and to file briefs. Counsel forthe Board and the respondent argued upon the record and subsequently filedbriefs with the undersigned.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE RESPONDENTiUnited Aircraft Corporation, a Delaware corporation, with its principal officeand plant division at East Hartford, Connecticut, is engaged in the manufactureof aircraft engines, accessories, propellers, and air frames at its plants in severalStates.Pratt & Whitney Aircraft Division, involved in this proceeding, isengaged in the manufacture of aircraft engines, parts and accessories.Re-spondent's monthly purchases of raw materials at its several plants a are valuedin excess of $1,000,000, of which more than 90 percent is shipped to its plantsfrom points outside the State of Connecticut.The respondent manufacturesand ships from its plants finished products valued in excess of $1,000,000monthly, of which 98 percent is shipped to points outside the State of Connec-ticut.The respondent concedes that it is engaged in commerce within themeaning of the Act.H. THE ORGANIZATIONINVOLVEDInternational Association of Machinists, affiliated with the American Federa-tion of Labor, is a labor organization admitting to membership employees of therespondent.9The devisions of United Aircraft Corporation are: Pratt & Whitney Aircraft Division,Hamilton Standard Propellers Division, both located at East Hartford, Conn , Chance-Vought Aircraft Division, located at Stratford, Conn , and The Sikorsky Aircraft Divisionlocated at Bridgeport, Conn. In addition to the foregoing, the respondent operates Pratt& Whitney Aircraft Corporation of Missouri, a wholly owned subsidiary. "Departments"of Pratt & Whitney Aircraft Division are also located at East Longmeadow, Mass, Willi-mantic, Buckland, and Southington, Conn , and at the Packard plant, so-called, located atHartford, ConnThese "departments" as well as other subdivisions of Hamilton StandardPropellers Division, located in Rhode Island, Norwich and West Hartford, Conn, not hereinvolved, are sometimes referred to as "satellite plants" of Pratt & Whitney AircraftDivision and Hamilton Standard Propellers Division respectively. It is apparent fromthe record that the satellite plants of Pratt & Whitney Aircraft Division are integratedwith the operations of the principal plant at East HartfordPersonnel policies coveringall divisions of United Aircraft Corporation are under the direction of Personnel DirectorMartin F Burke, and emanate from his office in the Pratt & Whitney Aircraft Divisionat East Hartford 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA The plantsitePratt & Whitney Aircraft Division, sometimes herenuifter referred to as theplant, or the East Hartford plant, is situated in the town of East Hartford,Connecticut.It covers an extensive area bounded on the westand southwestby Main Street,a principalthoroughfare, on the north by Willow Street, noeth-west and eastin part by Mercer and Whitney Avenues, all public highwaysTheprincipal administration and office buildings are situated on Main Street andare set back some distance from the public highway.The personnel and employ-ment office is located in a building known as the "White Howe" situated at thecorner of Willow and Main StreetThe office paiking lot is situated about 100feet from this corner.Access to the factory buildings, located beyond the admin-istration and office buildings, is afforded by means of three gates in a fence onthe southsideof Willow Street.The gate nearest the intersection of Main andWillow Streets, designated as Gate No. 2, is located at a distance of approximately150 yards from the intersection.Proceeding in an easterly direction, Gate No.4 is located approximately 200 yards beyond Gate No 2; Gate No 5, some 300yards beyondGateNo 4. On the northerly side of Willow Street at or nearits intersection with Mercer Avenue theee is situated a paikmg lot referred toas the North Parking Lot, which is used, because of its proximity to the plantgates, by Navy personnel and employees who are physically incapacitated.Thisentireparking lot is surroundedby an "anchor" fence consisting of heavy wiremesh in which there are three gates for the accommodation of "truck" traveland one for pedestriantravel.Thereis nosidewalk adjacent to this fence whichis set back12 feet from the street line.'Approximately 240 automobiles wereparked dailyin this lot during the period in questionSituated on the northsideofWillow Street, in addition to the North Parking Lot and medical andpersonnel buildings belongingto the respondent, are a number of private dwellings,a private parking lot referred to as "Tony's Parking Lot" and a restaurant knownas "Montit's Grill."Located in the southerly portion of the respondent's premises and separatedby a drivewaysomehundred yards in length from Brewer Street, a public high-way runningeast from Main Street, is another larger parking lot referred toas theSouth Parking Lot which, during the spring of 1944, accommodated anaverage ofapproximately 2300 to 2400 automobiles during the clay shift.'B. Interference, restraint, and coercion1.The Willow Street incidentsIn October 1943, David Clydesdale, Grand Lodge Repiesentative of the Union,arrived at Hartford to succeed a former union organizer in conducting theorganizational campaign which had been initiated several months earlier amongthe respondent's employees at the Pratt & Whitney Aircraft Division.At about 2 o'clock in the afternoon of November 8, 1943, Clydesdale, accom-panied by Grand Lodge Representative William Howard, went to the southerly4 The respondent contends that the 12-foot strip of land between the street line andthe fence is part of the respondent's property.No evidence was adduced to establish titleto this strip of land, and the undersigned considers it unnecessary to make a finding withrespect to this contention in view of the findings hereinafter made.'According to Chief Guard Reginald J. Meehan, a tabulation of the number of passen-gers per car using the parking lots disclosed an average of 3 8 persons. UNITED AIRCRAFT CORPORATION601corner of Main and Willow Streets for the purpose of distributing copies of theUnion's "Aircraft Bulletin"to employees entering the plant on the second shift.'They observed a wooden barrier about 10 or 12 feet from the corner extendinghalf way across Willow Street.A metal sign suspended from the barrier indi-cated that the street was closed to the public.Plant guards were stationedat about that point on Willow Street.No attempt was made by the union repre-sentatives to enter upon Willow Street at that time.`During the latter part of January 1944,Grand Lodge Representative EdmundJ Peresluha, in the presence of Clydesdale and Howard, telephoned PersonnelDirector Burke, requested a conference regarding the closing of Willow Streetand informed him that his investigation disclosed that the street had been ille-gally closed by reason of the fact that the Board of Street Commissioners ratherthan the Town Council, in which such authority was lodged, had ordered theclosing of the street e Peresluha further informed him that neither the militaryauthorities nor the State Police Department had closed the street and that ChiefKelleher had informed him that his department would not interfere with theentry by union representatives upon Willow StreetWhen Peresluhamentionedthat Chief Kelleher had also informed him that a pass might be obtained fromBurke to enter upon Willow Street inasmuch as Burke had been issuing passesto persons having legitimate business on the street, Burke retorted that he didnot consider the Union's business on the street "legitimate"and declined to issuepasses to its representatives.Burke further stated to Peresluha that he consid-ered the street legally closed and saw no reason for meeting with the union rep-resentatives.Peresluha thereupon informed Burke that the Union was assertingits right to use the public highway for the purpose of distributing union litera-ture at the plant gates, and urged that the controversy be resolved by a confer-enceBurke concluded the conversation by announcing to Peresluha that ifthe union representatives attempted to enter upon Willow Street they would beejected.On or about January 26, 1944, Grand Lodge Representatives Clydesdale, Howardand Peresluha drove into Tony's Parking Lot on the northerly side of WillowStreets and, after parking the car, crossed diagonally to the Gate No. 2 entranceto the respondent's- plant, each carrying about 500 copies of the union publication.They were approached by a plant guard who asked for their identificationWhenthey informed him that they had no "Pratt & Whitney identification," the guardtold them that they would not be permitted to distribute literature there unlessthey were Pratt & Whitney employees.The organizers remonstrated that Wil-]ow Street was a public highway, that the respondent had no right to order themoff the street, and refused to leave. The guard left and returned shortly afterwardreiterating his demand that they leave.About 5 or 10 minutes later a "cruising"car appeared and Chief Guard Meehan attired in civilian clothes approachedthem and identified himself.He asserted that the street had been legally closedby virtue of a town ordinance ; that the respondent owned to the middle of theway and that they were, in effect, on private property. The union representativesrefused to leave and Meehan informed them that if they did not leave peaceably9 The first shift commenced at 7 o'clock a. in.,the second shift at 3:30 p. in , and the-third shift, at 12 midnight.?According to Clydesdale,however,approximately 1,000 copies of the Aircraft Bulletinwere distributed on this occasion at the intersection of Main and Willow Streets withina period of about 2 hours.8Clydesdale and Peresluha had conferred earlier with Chief of PoliceKelleher of theA own of East Hartford and, at the latter's suggestion,Peresluha had communicated withthe secretary of the Board of Street Commissioners9 Tony's Parking Lot could apparently be entered from Main Street. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would remove them forcibly.When the men declined to leave, Meehan"escorted"Clydesdale and Howard to the corner of the street 10Peresluhacrossed to his car in the parking lot and the men left in his car.Sometime in March 1944,Field Examiner Knowlton informed Peresluha thatthe respondent had agreed to permit him to distribute union literature on WillowStreet inasmuch as lie was still considered an employee of the respondent"Thereafter,Pereslulia entered uponWillow Street and took up a position infront of the gates to the North Parking Lot opposite the Gate 5 and 6 entrancesto the plant,distributing union literature to employees passing from the parkinglot to the plant gates on the opposite sideThis continued without interferencefor a period of several weeks.Early in April,however, at about 2:40 o'clock in the afternoon,while Pere-sluha was distributing literature,Plant Guard Scott approached him and askedfor his Pratt & Whitney identification badgePeresluha informed Scott thatlie had none,but that lie understood that the respondent had agreed with FieldExaminer Knowlton that lie would be permitted to distribute union literaturebecause of his status as art employee on leave of absence from the HamiltonStandard Propellers DivisionScott left and returned several minutes later,informing Peresluha thit he was under orders not to permit distribution ofliterature on Willow Street, that Peresluha was not properly identified,that hehad no business on Willow Streetand wouldhave to leave.Peresluha pro-tested,asserting his right under the Act to remain on the streetScott in-formed Peresluha that he vas under orders to remove him forcibly if necessaryWhen Peresluha refused to leave,Scott left and returned withChief MeehanMeehan told Peresluha that he had communicated with Personnel DirectorBurke and learned that Peresluha's statement regarding his permission to enterupon Willow Street was untrue and ordered him to leave,threatening to ejecthim forcibly if necessary.A discussion ensued regarding the legality of theclosing of Willow Street, during which,in response to a threat by Meehan to use"State Police authority"to remove him, Peresluha reminded him that he wasnot violating any municipal ordinance,as he had ascertained in the course ofhis investigation.Meehan instructed Scott to remove Peresluha,arid as Scottundertook to comply, Peresluha gripped the fence near which lie was standingWhile Scott tugged at Peresluha, Meehan attempted to disengage Peresluha'sfingers from the fence.Meanwhile a small group of employees had congregatedduring the change of shifts,and Peresluha remarked to Meehan that the latterwas "putting on a pretty good show."Meehan thereupon replied,"That's whatyou want, is it?"With that,he instructed Scott to release Peresluha and left.Shortly afterward Meehan returned and told Peresluha that Burke had in-formed him that Peresluha would be permitted to distribute union literatureonWillow Street, inasmuch as he was an employee on leave of absence, butthat no one else would be permitted to do so.Meehan thereupon left and theepisode endedPeresluhawas notsubsequently hindered or interfered with inthe distribution of union literature on Willow Street."10 Clydesdale testified, and the undersigned finds, that he showed Meehan his credentialsas Grand Lodge Representative during this encounter.11Prior to January 1, 1944, Peresluha had been an employee of the United AircraftCorporation at its Hamilton Standard Propellers Division and, as president and chairmanof the shop committee, had had occasion to confer with Burke. Since January 1,Peresluha has been on leave of absence and has been active in organizing employees atthe Pratt & Whitney Aircraft Division12The findings in the foregoing section are based principally upon the credible testimonyof Pereslulia and Clydesdale.Howard did not testify, and the respondent's version didnot differ materially from that of the Board'switnesses. UNITED AIRCRAFT CORPORATION603Respondent's contentions regarding exclusion of union organizers from WillowStreet; conclusionsThe respondent contends that the closing of Willow Street was necessitatedby reasonof plant security following the attack on Pearl Harbor.Accordingto Chief Guard Meehan, he undertook to close Willow Street to public travelon his own initiative on that night and "considered" that he had authority todo so in hiscapacity as "Chief of the Guard of a vital war plant" and as a"special State Police officer."On the following night, an anti-aircraft battery,arrived at the respondent's plant which was billeted at the air field on the plantpremises.A military guard, augmenting the respondent's guards, was estab-lished, and Chief Meehan thereafter conferred with Army and Navy officersfrom time to time, receiving instructions relative to plant security.Rigidinspection of employees and visitors, both pedestrian and those arriving in auto-mobiles, was enforced ; employees were required to display identification badgesand other customary precautions were established. In September 1942, thelespondent's guard force was inducted into the United States Coast Guard andChiefMeehan was commissioned a lieutenant commander in the Coast GuardReserve.On June 20, 1942, in response to a request by W. Y. Humphreys, director ofplant protection for United Aircraft Corporation, addressed to the chairman ofthe Board of Street Commissioners for the town of East Hartford, the Directorcf Public Works notified Humphreys by letter that at a meeting of the saidBoard held on the preceding day it had been voted to approve the respondent'srequest that "Willow Street from its point of beginning at Main Street towhereWillow Street intersects Mercer Avenue and that Mercer Avenue beformerly (sic) closed from the point where it intersects Willow Street to apoint just beyond the property line of the United Aircraft Corporation whereMercer Avenue is joined by Whitney Street," and to allow the use of portablebarricadesto accomplish the closing of those streets.The respondent contended at the hearing, as well as in its brief, that the legalityof the closing of Willow Street, although challenged, has never been judiciallydetermined.However, Personnel Director Burke testified that, following oneof Field Examiner Knowlton's visits inwhich Knowlton indicated that in hisopinionWillow Street had not been legally closed, Burke ascertained from therespondent's "legal department" that Willow Street had not been legally closedinasmuch as the Board of Street Commissioners did not have authority to closethe street.In about May or June 1944, the anti-aircraft unit was withdrawn from therespondent's premises, and the respondent's guard and plant protection employeeswere demilitarizedInspectionwas considerably relaxed thereafter and therespondent was instructed by the Navy Department that it might "assume calcu-lated risks.'"Following the advice from its legal department respecting theclosing of Willow Street, instructions were issued by the respondent that unionorganizers and other persons be permitted to enter upon Willow Street withoutr nterference.In sum, the respondent contends that the union organizers were excluded fromWillow Street between January and April 1944, as part of the general public, inrue interest of plant security, and that it was fortified in this purpose by themilitary authoritiesas well asby the ostensibly valid vote of the municipalitypurporting to authorize the closing of Willow Street.Consequently, it is con-"The complement of the respondent's guard was reduced from 420 as of January 1,1944 to 315 as of the date of the hearing. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDtended, such exclusion was not intended to interfere with the employees in theirlight to self-organization,Moreover, the respondent urges that, following itsinvestigation into the authority for the closing of Willow Street, it permittedrepresentatives of the Union, as well as its employees, to distribute union litera-ture upon Willow Street and has since permitted such distribution withoutinterference.The record is too inconclusive to afford a basis for determining whether or notWillow Street was legally closed, or to warrant a finding that the respondentwas not acting in good faith when it maintained that Willow Street had beenlegally closed at the time it undertook to exclude the union organizers. In viewof the findings, hereinafter made, regarding the disparity of treatment betweenunion representatives and others who were permitted the use of the street, theundersigned deems it unnecessary to make a finding respecting either the legalityof the closing of the street, or the respondent's good faith or lack of it, in main-taining that the way had been legally closed.Finally, the respondent arguesthat the matter of the exclusion of the union organizers from Willow Street hasbecome moot and that no order should be entered requiring it to cease and desistfrom a course of conduct which it has since abandoned.The credible evidence establishes that various tradesmen, venders and otherpersons who, the respondent contended, had business with persons residing uponWillow Street, as well as persons soliciting the custom of the respondent'semployees in connection with the sale of wares, were permitted to enter uponWillow Street, either by virtue of written permits or permission granted by ChiefGuard Meehan, Director of Plant Protection Humphreys or Personnel DirectorBurke.The respondent's contention, that it declined to grant permission to unionrepresentatives on the ground that it would have been impossible to "grant per-mission to certain individuals and refuse to grant it to others," and that it wasconcerned about "outsiders coming in from outside the State [whom] we knewnothing about," an ostensible attempt to put its denial to the union organizersof access to Willow Street on the ground of plant security, is patently specious."It is clear, therefore, and the undersigned finds, that by the foregoing conduct,the respondent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by the Act.Respecting the respondent's con-tention that it has voluntarily abandoned this unfair labor practice and that nocease and desist order should enter as to this phase of the case, it is sufficient tosay that the abandonment by the respondent of the unlawful conduct does notdeprive the Board of the power to enter such an order?'Moreover, as will appearhereinafter, the respondent's conduct in excluding the union organizers fromthe public highway was an integral part of its conduct in interfering with theorganizational activities of its employees in other respects, and the undersignedfinds that the purposes of the Act will be best effectuated by requiring the re-spondent to cease and desist from the acts of interference which it claims to haveabandoned.2.South Parking LotSouth Parking Lot is situated in the southeasterly portion of the respondent'splant premises.Access to this parking lot may be had from two directions ;14 It will be recalled that Clydesdale exhibited his identification as Grand Lodge Repre-sentative to Chief Guard Meehan on the occasion of his encounter with him.Moreover,itwould have been feasible for the respondent to investigate the citizenship and othervital statistics concerning the union representatives if the respondent had been motivated,in excluding the union organizers, solely by its concern for the security of the plant.isSee N.L. If. B. v. Burke Machine Tool Co.,133 F. (2d) 618 (C. C. A. 6). UNITED AIRCRAFT CORPORATION605from the north by driving along Mercer Avenue or Whitney Street past guardsstationed at the entrance to a "ramp" located on the respondent's property,thence continuing southerly along the ramp to an entrance situated at the north-erly end of the parking lot adjacent to the respondent's airfield.The south en-trance to this parking lot is approached by driving from Brewer Street, whichruns east from Main Street, to a private roadway approximately 100 yards inlength leading to the south entrance. Plant guards, whose duties generallyinvolved checking the identification of employees and inspecting automobilesentering the plant premises, were stationed at each of the gates or entrancesto the South Parking Lot.The respondent admits that prior to April 1944 it prohibited its employeesfrom distributing union literature in the South Parking Lot.Sometime inMarch or April 1944, during the conference between Personnel Director Burkeand Field Examiner Knowlton, when the latter informed Burke that in Knowlton'sopinion Willow Street had been illegally closed, and the respondent finally agreedtopermit the distribution of union literature on Willow Street, Knowltonfurnished Burke with a copy of the Board's decision in theLeTourneaucase.'Thereafter, from April 1944 until July 11, 1944, the respondent permitted em-ployees to distribute union literature at the gates leading from South ParkingLot to the plant buildings" on days on which they were working, althoughnot on their days off. Following the decision of the United States Circuit Courtof Appeals in theLeTourneaucase," however, and commencing on July 11, 1944,the respondent revoked the permission theretofore granted to its employees,and prohibited the distribution of literature in the South Parking Lot.Therespondent has since continued to prevent the distribution of literature in theSouth Parking Lot.The respondent relies, in part, on its right to exclude employees from theparking lots, except when arriving at or leaving work, and to prohibit distribu-tion of literature, upon a set of rules and regulations promulgated on July 20,193718In addition, the practice of excluding employees from the parking lots,except as already indicated, was adopted, according to the respondent, as aconsequence of complaints of thefts of articles, tires and accessories fromparked automobiles.Furthermore, the respondent contends that regulation ofthe use by employees of the parking lots, and prohibition of the unauthorizeddistribution of literature were necessary and reasonable to prevent litteringSimilar contentions, considered by the Board in theLeTourneaucase, have beenrejected, and the Board's decision and rationale have since received the judicialimprimatur of the Supreme Court."1eMatter of LeTourneau Company of Georgia,54 N. L. R B 1253, decided February 12,1944.14There is some indication in the record that distribution was also accomplished byplacing literature in parked automobiles or in the door handles of parked automobiles1sLeTourneau Company of Georgia v N. L. R. B,143 F. (2d) 67 (C. C A 5) (decidedJune 23, 1944), setting aside 54 N L. R B 1253.19The following are the pertinent provisions of the rules :(22)GENERAL SHOP RULESA factory employee shall not-1.Gamble in any form, sell tickets, take orders, or solicit subscriptions, or engagein any activity on the company's premises except company business without expresspermission2.Distribute or post unauthorized pictures or literaturewasa»+6.Enter the shop after his regular working hours, except by authorized pass«esss16.Loiter on the premises before or after regular working hours"Republic Aviation Corporation v N. L. R B.; N. L. R B. v. LeTourneau Company ofGeorgia,Nos. 226, 452 (decided April 23, 1945) 324 U. S. 793. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDExcept for the fact that the plant premises, in the instant case, abut the publichighways on several sides and are situated in a town only several miles distantfrom Hartford,a metropolitan city, in contrast to the plant involved in theLeTourneaucase which was located in a relatively isolated community, the basicconditions which prevailed with respect to the South Parking Lot are substantiallysimilar.Thus,of the approximately 24,000 employees of the plant,a very smallproportion arrive on foot or by buses which discharge passengers at the inter-section of Main and Willow Streets. These employees enter the plant from thegates on Willow Street and may be served by persons distributing literature at thecorner ofMain andWillow Streets, or by persons stationed at the plantgates onWillow Street.A somewhat larger group arrives by bus and automobile at theNorth Parking Lot, stopping only long enough at the plant gates for a perfunctoryidentification.These employees, after leaving the parking lot through the gate onthe north side of Willow Street, cross to the gates on the south side of WillowStreet, through which they enter the plant.They, too, may receive literature atthe gates on either side of Willow Street before entering the plantApproxi-mately 50 percent, however, of the some 24,000 employees,` according to the re-spondent'sestimate, use the South Parking Lot. Access to these employees,either upon arrival at or departure from the plant, can only be effectively accom-plishedat the gate entrances from the parking lot to the plant.Denied the rightto distribute union literature at these points, the Union was obliged to resortto distribution at the Brewer Street entrance to the driveway. In view of thefact that the employees utilizing South Parking Lot enter their automobiles afterpassing through the gates from the plant to the parking lot, drive from the parkinglot some 100 yards down the driveway to Brewer Street, thence east and westhomeward without stopping except for the requirements of traffic conditions, andproceed over the same route in arriving at the plant, distribution to these em-ployees is virtually impossible i2It will thus be seen that effective means of com-munication have been denied to a large segment of the respondent's employeesand that self-organization has consequently been seriously impededOn thisaspect of the case it is clear, therefore, that the Supreme Court Decision in theLeTourneaucase is controlling.Moreover, the record in the instant case establishes that the rules prohibitingsolicitation and the unauthorized distribution of literature were discriminatorilyenforced with respect to the Union.Thus, in addition to evidence that Company'spublications known as the "Power Plant," its predecessor, the "Aircraft Journal,"and the "Bee Hive" which were formerly distributed by foremen's clerks toemployees at the close of their shifts in their departments, are now deposited inSiThis number includes approximately 5,000 office employees,who park their automobilesin various areas, including South Parking Lot.A small group consisting of several hun-dred employees,arriving on foot, enter at the power house from Main Streetz'Following the exclusion of union representatives and employees from Willow Streetand the South Parking Lot, the Union continued with its distribution of literature at thecorner of Main and Willow Streets to employees arriving on foot or in buses In aboutMarch, employees were permitted to resume distribution at the gates on Willow StreetAmong other means,resorted to for the distribution of literature,were attempts to dis-tribute to persons hoarding buses at a terminal in Hartford and at 3 housing projects. 2of which were located in E. Hartford and one in Manchester,Comm , at which a smallproportion of the respondent's employees resided and where "distribution centers" weremaintained by several members of the organizing committee In addition,the Unioncompiled a mailing list of employees by making an alphabetical survey of the HartfordCityDirectory for names of persons shown to be employed by the ref,pondent,to whom itmailed some 7,000 membership application cards, as a result of which it obtained about200 signed applicationsThe record discloses,however, that less than half of the totalof the respondent's employees were reached by these media.In any event,as the Boardpointed out in its decision in theLeTourneaucase,"It is no answerto suggest that othermeans of disseminating union literature are not foreclosed " UNITED AIRCRAFT CORPORATION607wooden receptacles located near the plant gates for distributionto its employees,the record discloses a number of examples of the discriminatory application ofthe rules.For example, with respect to Willow Street, the respondent per-mitted vendors and tradesmen to solicit the patronage of employees in connectionwith thesale ofvarious articles"while denying the Union the right to distributeunion literatureIt was further established that until shortly before the hearingThe respondent had permitted to be erected and maintained on the South ParkingLot a booth for the servicing and repair of employees' carsThis enterprisewas privately operated; circulars were distributed in the parked cars, and noticesposted on the respondent's bulletin board informing employees of the availabilityof this service.1 ands, outlining the types of services available, with appropri-ate means for checking the service desired, were placed in parked automobries 2`The respondent al'o psi mitted to be maintained on its parking lots from time totime an automobile trailer, hearing appropriate signs and advertising matter,from which employees might purchase various types of safety and "dress" shoes,and afforded the facilities of its bulletin boards for the posting of notices indi-cating when and where, i.e, at which parking lot, the trailer would be available,and granted employees time off to enable them to avail themselves of the service 'In view of the respondent's position that it afforded the facilities of its parkinglots to private individuals for the purposes indicated, as an accommodationto its employees, it is significant that the respondent was not disposed to regardthe distribution of esential information in connection with the organizationalrights of its employees by adequate means as a matter for the accommodation ofits employees 26It is therefore, clear, and the undersigned finds, upon the basis of the foregoingand the entire record, that the pronmlgation of the rules against solicitation,and againstthe distribution of literature insofar as they prohibit solicitation ofunion membership at the plant upon employees' owri time, and prohibit the dis-tribution of union literature outside the gates of the plant and in its parking lots,imposed anunreasonable impediment upon the freedom of communication essen-tial to the exercise of the employees' right to self-organization ; that, by pro-"Chief Guaid Meehan admitted that, prior to the attack on Pearl Harbor, variousvendors sold their wares on Willow Street particularly on the third shift ; that 400-500copies of"The Boston Daily Record",a newspaper,were sold drily;that there was alunch wagon from which sandwiches and beverages were dispensed.However, he testifiedthat after the attack on Pearl Harbor be issued orders excluding vendors from WillowStreetAlthough it is not improbable that this activity was curtailed at about thattime,the preponderance of the credible evidence indicates that it continued thereafter insomewhat lesser degree without interference by the respondent.29This service was discontinued shortly before the hearing due to the manpowershortage.28This service was discontinued with the advent of shoe rationing"The instances of discriminatory application of the rules against solicitation and dis-tribution cited are illustrative rather than comprehensiveTitus, there was undisputedevidence that various types of solicitations for subscriptions or contributions for War Loandrives. Community Chest, Red Cross, Hartford Hospital, Hartford Fighter Plane, Christmasgifts for minor supervisory employees, and gifts for the personnel of the Anti-AircraftBattery stationed at the respondent's plant, and the like were conducted at the plant, manyofwhich were sponsored by the respondentSolicitations for membership in the AircraftClub, an employee's organization sponsored by the respondent and housed in one of therespondent's buildings, were made openly in various departments of the plant, and meniber-'hip applications nerve distributed to employees by foremen's clerksSolicitations of fiordsfor gifts for minor supervisory eniploieec although discouraged by the respondent, were int.ut openly <onducted niRmi the lilaut of compani timeDisplais of sample tools forsaleat which salesmen were in attendance at various times, were also maintained bothwithin the plant a, well it, on the sidewalk adjacent to the plant premises at WillowStreet 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDhibiting and preventing its employees from soliciting union membership, as afore-said and from distributing union literature outside the gates of the plant andin the said parking lots ; and by the discriminatory application and enforcementof the said rules, the respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.3The Bassich incidentWilliam F. Bassich, employed in Department 30 on the third shift, becameinterested in the Union in August 1943,2' and had participated actively in theorganizing campaign by distributing union literature at the plant gates onWillow Street, in the South Parking Lot and at the bus terminal in Hartford.On October 11, 1943, at about 11 : 45 o'clock p in. he entered the plant at Gate Bto go on duty.He had with him in a small paper bag 500 or 600 handbills whichhe intended to distribute to employees at the cafeteria on the plant premises seduring his lunch period between 3 : 00 and 3 : 30 o'clock a mThese handbillsannounced that union meetings for each of the three shifts would be held onOctober 12.As he entered the gate, he opened the bag, exhibited the contentsto the guard, and proceeded toward the stairs leading to the locker room.Whenhe was about half way down the stairs, the guard called after him and inquiredwhat he had in the bag Bassich stated that he had already shown him, but theguard asked to see the contents again. Bassich returned and gave him a handbill.The guard informed him that he was not permitted to carry literature into theplant and that be would have to take him to guard headquarters.Bassichasserted that he had a right under the Act to carry the handbills into the plantand to distribute them in the cafeteria on his own time. The guard escortedBassich to the guard headquarters on Willow Street where he was instructedby a lieutenant of the guards to remain outside.Within a few minutes he wascalled to the plant protection office where he was questioned by one Wallace whowas on duty at the time.Wallace asked him if he was aware of the rules prohib-iting the carrying of circulars or papers into the plant.Bassich admitted thathe was familiar with the rule involved but asserted his right to distributecirculars on his own time under the Act. In response to a request by Wallace,Bassich gave him a quantity of the circularsWallace then telephoned ForemanBergstrom, Bassich's supervisor, who appeared shortly thereafter, discussed thematter in another office with Wallace and then questioned Bassich.Bassichrepeated what he had told Wallace.Wallace retained the bag and its contents,although be informed Bassich that he was not confiscating the handbills. Bassichinformed Wallace that he considered the handbills his property and warned himthat if he withheld them, in view of the fact that they contained an announce-ment of union meetings for the following day, lie would be doing so on his ownresponsibility.Wallace retained the handbills and Bergstrom directed Bassichto return to his department.About 1: 00 o'clock on the morning of October 12, Bassich reported to his groupleader and worked through his shiftAt about 6 30 a in, Foreman Bergstromsent for Bassich and informed him that he would have to remain after work tosee Superintendent Levack and Willgoose, his assistantRassich remained untilLevack appeared. iw hen lie was summoned to his office in the presence of Berg-strom and informed that Leva(k had received a communication from the plant27This was prior to Clydesdale's arrival in Hartford while Organizer Hubbell, hispredecessor, was in charge of the organizing campaign=Apparentlythe cafeteria was operated under a concession from the respondent. UNITED AIRCRAFT CORPORATION609protection department regarding the incident of the previous night.Levackasked Bassich whether he had a rule book and was familiar with the rules of therespondent, handing him a copy with the request that he refresh his recollectionrespecting soliciting and bringing literature into the plant.Levack informedBassich that he had violated the rules, and warned him that if he continued tobring literature into the plant, his services would be terminated.However, headvised Bassich that if he would refrain from doing so, the respondent wouldconsider retaining him in its employ.Although Bassich replied that his rightto do so was protected under the Act, and that the respondent had no right tointerfere with the employees' right to self-organization, he agreed that he wouldcomply with Levack's injunction.On the morning of October 13, Foreman Bergstrom informed Bassich that thehandbills had been returned from the plant protection department and that hehad been instructed to deliver them to Bassich upon the execution of a receipt.Bassich signed duplicate receipts, one of which he retained, and Bergstrom re-turned the circulars to Basslch: °Following this episode, Bassich refrainedfrom bringing any union literature into the plant and continued in the respondent'semploy.The respondent does not dispute in any material respects the events justrelated.However, it relies for its conduct upon its rules both for its right toinspect parcels brought into the plant a° and to prohibit the unauthorized distribu-tion of literature, already discussedAlthough inspection of parcels carriedinto the plant may be, as contended by the respondent, both necessary and reason-able in the interest of protection and security of a plant engaged in importantwar production,31 the rule on its face merely requires employees to submit theirparcels to inspection, and does not undertake to deny employees the right to carryparcels into the plant.Assuming that the right to inspect carries with it, by rea-sonable implication, the right to determine what may be carried into the plant,it does not follow that, in the absence of any special cii cuinstances, the respondentmay deny its employees the right to carry into the plant union literature intendedfor distribution in a privately operated cafeteria upon the employee's own time,under the circumstances disclosedNo special circumstances were shown justify-ing such conduct on the part of the respondentThe undersigned, therefore, concludes and finds that, by preventing Bassichfrom carrying the union handbills into the plant; by withholding the said hand-bills and preventing him fiom distributing them at the cafeteria on his owntune; and by threatening hire with discharge in the event he attempted to bringunion literature into the plant thereafter, the respondent has interfered with,restrained and coerced its employees in the exercise of the rights guaranteed underSection 7 of the Act.x° It will be noted that the handbills were not returned to Bassich until the day follow-ing the date of the scheduled meetingsThus, it is probable that a considerable numberof the respondent's employees were prevented fiom being notified of the scheduled unionmeetings on October 1230 (22)GENERAL SHOP RULESA factory employee shall not1. ..solicit subsciiptions or engage in any activity on the company's premisesexcept company business without express permission2Distribute or post unauthorized pictures or literature.13Remove packages or parcels from the shop without presenting a pass to thewatchman which has been duly signed by foreman or department head. Packagesand parcels are subject to inspection31 It may be noted that the rule providing for Inspection of parcels was contained in therule book revised as of July 20,1937, and presently in foice.692148-46-vol 67-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The discriminatory dischargesArid i ew G. Gaurawas employed by the respondent at the East Hartford plantan December 17, 1940, as an internal grinder at a base rate of 65 cents per hour.At the timeof his discharge on December 23, 1943, he was receiving the maxi-innin rate of $1.16 for grinders in his department,and had acquired a familiaritywith the operation of a variety of external and internal grinding machines. InSeptember 1942,he was transferred at his request from the third shift in De-partment165 tothe first shift in Department 164, under Foreman Ray Collins,in which he continued until the date of his discharge.Gaura worked under thegeneral supervision of General Group Leader Arthur Lockwood,who had chaigeof2or 3 supervisors and about 70 production employees."In September 1943, Gaura joined the Union and thereafter became active inits organizational campaign, beingdesignatedshop chairman of the organizingcommittee in his department on the (lay shift.LateinOctoberor early inNovember,his home in the Mill Brook Park housing project,inwhich about'90 percent of the residents were employees of the respondent,was used as atouter for the distribution of union literature for that project and vicinity.Gaura succeeded in obtaining approximately 150 signatures to union authoriza-tion cardsHis activity in behalf of the Union was well known among hisfellow-employees in his own as well as nearby departments,and to his imme-diate supervisors.Early in November,1943, on hisway to the plantcafeteria during the lunchperiod, Gaura handed an authorization caid to employee RancourLater Gauraobserved Rancour seated at a table with GroupLeader LockwoodRancour andLockwood left the cafeteria together.When Gaura later asked Rancour forthe card,Rancour told him he did not have it with him.A week or two after this incident and several weeks before Gaura's discharge,Gaura encountered Lockwood near the tool crib.Lockwood told him that hewas giving him a"friendly tip"to "Lay off of union activities,"that Gaura could"take it or leave it," but that if he"didn't [take the tip],"he would find himselfin trouble.Milton S. Bennett,an employee in the department who overheardthe remark,and corroborated Gaura's testimony concerning this encounter, sub-sequently discussed the incident with Lockwood and asked him "what it wasall about " Lockwood told Bennett that there had been "two other unions liehad seen come and go"and that Gaura"would get himself into trouble [as aresult of his union activity].""On the morning of December23, 1943,shortly after Gaura clocked in on hisregular shift, Foreman Collinsniforniedhini thathe wasbeing transferred fromthe Browne & Sharpe Universal grinder on which he had been working to aNorton grinderGaunt refused to accept the transfer,stating to Collins thathe was afraidof themachineAlthoughCollins reminded him that he had oper-"It was stipulated at the hearing, and the undersigned finds, that group leaders aresuperii,ors"'I lie abose findings ate hayed upon the credible testimony of Gaura, corroborated byP.ennctiBennett was not a member of the Union and was in the employ of the respondentat the time of the hearinghis testimony was not entirely favorable to Gaura, and in thoseie8pocts in which it corroborated Gaura, it impressed the undersigned as credible andtrustw orthyAlthough Lockwood denied the statements attributed to htin by Gaura andBennett, he admitted that he had a conveisation with Gaura sometime in Novenibei, inthe aisle of the department, in winch he told (aura to "keep his nose clean" Iloweiet,he testified that the remaik was m,,oiuned bi (ompinnits from Foreman Collins thatGania was not staynig at his machineTho undersigned (toes not credit Lockwood sexplanation of this 3eniark of his denial that he knew of Gaut.t's niembetship or aetivity inthe Union. UNITED AIRCRAFT CORPORATION611ated a Norton grinder on previous occasions,Gaura still declined to operate theNorton machine.Collins told Gaura to wait at the foreman's desk until Super-intendent Campbell arrived,explaining to him meanwhile that he needed Gauraon the Norton machineHe further stated that he wanted him to operate amachine near his desk so that he could watch him where no one would bother him,and thus enable him to improve his production.When Collins and Gaura laterconferred with Campbell in hisoffice,Campbell urged Gaura to accept the transferto the Norton.Gaura was firm in his refusal, reiterating that he was afraidof the machine, that lie did not like it, and that lie had not hired out" as aNorton grinder.Although Campbell attempted to persuade Gaura to accept thetransfer, he agreed that he would support Collins in his decision.Returningfrom Superintendent Campbell's office, Collins asked Gaura to reconsider buthe refusedCollins thereupon told him to get his tools, stating that his refusalto accept the transfer to the Norton left him with the alernative of resigningor being discharged.Gaura informed him that lie would resign. Collins in-structed his clerk to make out Gaura's termination slip to indicate that he wasresigning.The clerk complied with these instructions, and when the slipwas delivered to Collins, there was a check mark in the space opposite the word`,resigned."However, when Gaura brought his tool box to the foreman's desk,lie informed Collins that lie was not resigning, inasmuch as lie understood thatliewould be unable to obtain a certificate of availability in the event he resigned.Collins dire,,ted his clerk to erase the check mark indicating that Gaura hadresigned, and himself checked the space opposite the words "dismissed" and"insubordination," and inserted the remarks "REFUSED TO DO THE JOB HEWAS ASSIGNED." Gaura was escorted by the clerk to the personnel officewhere lie received his termination slip and unemployment compensation slip.On the latter slip the reason for his termination was stated 4s "Not suited to thistype of work."On January 11, 1944, Gaura returned to the respondent's employmentoffice andshowed his certificate of availability to a personnel interviewerHe was in-tormed that the respondent had "nothing in his line," although, according toGaura, other applicants for positions as grinders were hired at the timeThattight Gaura telephoned Collins at his home in an attempt to regain his job.Collins informed him that he had work for him and would like to hire him, butthat Gaura should have thought of his family hefoie behaving as lie had."Respondent's contentionsregarding'Gaura's discharge,conclusionsThe respondent contends that Gaura was discharged for insubordination inthat lie refused to accept the transfer to the Norton grinder"Although consider-erable testiniony was adduced at the hearing tending to show that Gaura hadthreatened to leave the plant because of dissatisfaction with the bonus and therefusal of his supervisors to transfer him to another department, and althoughStine contention was made that Gaura's production had decreased thereafter, therespondent apparently does not rely upon these as grounds for his discharge.According to Foreman Collins, his reason for transferring Gaura to the Nortonmachine near his desk was to enable him to observe him and to prevent employeesIrom interfering with him, in an effort to improve his production.-"'The above findings, unless otherwise indicated,are based upon a reconciliation of thetestimony of Gaura and CollinsAmong the Rules and Regulations of the respondent appeai s the followingAn employee refusing to perform his assigned work shall he considered as havingquit his employment with this company and, if in the shop, shall immediately clearhis tool checks and leave the shop 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Gaura testified that he refused the transfer to the Norton becausehe considered this machine dangerous, expert testimony adduced by the re-spondent indicated that the machine itself was no more inherently dangerousthan machines operated by Gaura and others including female employees. Suchfew accidents as had occurred had been caused chiefly by negligent operationrather than the inherent danger from the machine.Gaura himself had operateda Norton when he first went to work on the day shift because it was the onlytype of operation available on that shift at the time.Ordinarily, a refusal to accept a transfer, under the circumstances disclosed,would have justified the respondent in discharging the refractory employee.However, the record affords a number of instances of employees who had refusedto accept transfers or to perform work assigned to them, who were not dischargedor even disciplined.Although the respondent offered evidence of what it deemedextenuating circumstances justifying its failure to discipline these recalcitrantemployees, the evidence failed to convince the undersigned that the circumstancesrelied upon by the respondent justified the disparity of treatment between themand Gaura.While it is true that no reduction in rate for the operation of the Norton wasinvolved, the record indicates that a transfer from a Browne & Sharpe Universalgrinder to a Norton was considered a demotion among the employees in thedepartment EeMoreover, the record indicates that, although Collins contended that he re-quired Gaura's services on the Norton grinder, Group Leader Lockwood, accordingto Gaura's credible testimony, stated in the presence of Collins and Gaura at thetime of the contemplated transfer, that he had no work for Gaura on the Norton.Furthermore, although, according to Lockwood's testimony, there was a veryurgent need for operators on the Norton grinders at the time, Gaura was the onlyemployee whom Collins sought to transfer.It is conceded that the respondent's primary purpose in transferring Gaurafrom the Browne & Sharpe Universal to the Norton machine was to bring himunder the observation of his foreman.Nevertheless, it seems singular that,although Lockwood had authority to transfer operators from Browne & Sharpeto Norton machines and was usually consulted by Collins before transfers weremade, Gaura's attempted transfer was the only one which Collins undertookwithout conferring with Lockwood. It is also significant that the employee whoreplaced Gaura on the Brown & Sharpe machine had been previously operatinga Norton.The respondent further contends that it sought to transfer Gaura in order toprevent employees from congregating near his machine thereby interfering withhis production; that, in fact, Gaura himself at one time had requested therespondent to aid in preventing such interference.The record, however, indi-cates that Gaura, by reason of his proficiency in his work, was frequently calledupon for advice by other employees in his department.Gaura was one of twoor three employees in the department who maintained a "little black book" con-taining miscellaneous information in connection with the work performed in hisdepartment.Although employees had been instructed to obtain information ofthis nature from the group leader or other supervisor, they frequently went toGaura for advice, in connection with their work.Group Leader Lockwood, whoalsomaintained a record similar to Gaura's, admitted that he had himself oiloccasion sought information of this character from Gaura.^ The record discloses that longer experience and greater skill are required in theoperation of a Browne&SharpeUniversal than a Norton, and that theformer machineis used for greater precision work. UNITED AIRCRAFT CORPORATION613Assuming, without finding, that employees were making unreasonable demandsupon Gaura's time which interfered with his production, it would seem that themore obvious method of dealing with this situation would have been to prohibitthe employees from consulting Gaura in connection with their work and prevent-ing them from interfering with his production. Instead, the respondent under-took to transfer Gaura from his regular machine to a station under the con-tinual surveillance of the foreman. It is reasonable to conclude, upon the basisof the foregoing, and the undersigned finds, that the respondent was aware of theextent of Gaura's union activity ; that it suspected that Gaura was utilizing theopportunity afforded him by his contact with the employees in his departmentas a means of proselyting them to the union cause; and that it sought to trans-fer him as a means of discouraging this opportunity for communication.'Although both Collins and Lockwood denied that they were aware of Gaura'sunion activity on the date of his attempted transfer, it has been found thatLockwood gave Gaura the "friendly tip" to "lay off union activities" or, ineffect, be prepared for the consequences.Notwithstanding Lockwood's denialof this warning, he admitted that he had cautioned Gaura at about the timehe was alleged to have made the statements, to "keep his nose clean." a8 It isobvious, therefore, that Lockwood was aware of Gaura's union activity.Lock-wood was the general group leader under Foreman Collins, working in closecollaboration with him, and undoubtedly communicated the information regard-ing Gaura's union activities to Collins.The undersigned so finds.Upon the basis of the foregoing, and upon the entire record, the undersignedconcludes and finds that the respondent discriminatorily transferred Gaurafrom the Browne & Sharpe Universal grinder to the Norton grinder becauseof his union membership and activity, and thereafter discharged him becauseof his refusal to accept the discriminatory transfer, and that the respondenthas thereby discouraged membership in the Union.Richard W. Lerouxwas employed at the Pratt & Whitney Aircraft Divisionat East Hartford in March 1942 as a "bench hand", and remained there for aperiod of about 3 weeks when he was transferred to the respondent's Packardplant in Hartford."He continued as a bench hand for a short time thereafter87This view is supported by the testimony, which the undersigned credits, of LucienMercier,who was employed in the same department as Gaura and who worked on aspecial assignment with him for a periodMercier testified that at a New Year's Eve partyattended by Acting General Group Leader Gerald Dorey, Mercier and their wives at thehome of Foreman Collins, Gaura's recent discharge was discussed, and Collins remarkedthat he had "tried to get Gaura transferred to a machine nearer to his desk so he couldwatch him, because he believed he was too active in the union," adding that he was"'glad to get rid of him' and 'now he could breathe easier' ". Although Collins was sup-ported by Dorey in his denials both with respect to the statement attributed to Collinsand that there was any conversation on that occasion regarding Gaura, the undersigneddoes not credit their denials.Dorey's testimony respecting this episode was equivocaland unconvincing.With respect to Collins, the statement attributed to him appears tobe consistent with his admitted purpose in transferring Gaura8s Lockwood testified that in February, 1944, when Gaura, Field Examiner Knowltonand Peresluha called at his home, in response to an inquiry from Gaura whether Lock-wood recalled telling him to "keep his nose clean" and "lay off union activities," Lockwoodadmitted that he had made the remark about Gaura's keeping his nose clean, but deniedthe rest of the statement.Thereupon, according to Lockwood, Gaura said that he wouldbe obliged to "bring up the statement" of another employee [obviously Bennett] who hadoverheard the statement.According to the credible testimony of Lucien Mercier, Lock-wood remarked to him, following Gaura's discharge, "I warnedAndy ;I told him to keephis nose clean "Lockwood also admitted that on the day of Gaura's discharge, NelsonHudson, the latter's father-in-law and an employee at the plant, asked him what hadhappened to Gaura, and Lockwood informed him that Gaura had "talked himself out of ajob."'The allegations of the complaint were amended in this respect to conform to theevidence. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was then assigned to operate a drill pressLeroux was desirous of increas-ing his earnings and as he was then receiving the maximum rate under hisjob classification, his supervisors suggested that he undergo training for a jobwhich would carry a higher rate of pay. Early in January 1944, he was sentto a training school located in a building a short distance from the Packardplant, where he remained for about 4 or 5 weeks.'0While he was at the schoolhe received the same rate of pay that lie had been receiving at the plant, butwas paid no bonus inasmuch as he was not engaged in production work.Hereturned to the Packard plant early in February and, although lie had beentrained as a Warner & Swasey machine operator, continued to perform drillpress operations principally.Late in February 1944, Leroux signed an authorization card with the Unionand solicited the membership of other employees. In the latter part of May,Leroux approached Howard Merrill, his group leader, in a restaurant andsolicited him to sign a union authorization card.Merrill declined and toldhim, "If I were you, I would leave [the Union] alone." Merrill continued,"You can take it from me, you can take it from my last experience," and advisedLeroux not to sign a card.Merrill then related his "last experience" to Lerouxin connection with a union which had attempted to organize the respondent'semployees on a previous occasion, following which employees were dischargedand later returned and "begged" for their jobs."Prior to Leroux's enrollment in the training school, his attendance recordhad been admittedly poor.Following his return to the plant, at the conclusionof his course, his attendance record improved.However, on May 6, 7 and 8,1944, Leroux was absent from the plant without leave.When he returned tothe plant on May 9, claiming that he had been ill and had been too far from atelephone to notify the respondent, he was given a "first warning" by his fore-man, and his record of absences was endorsed accordingly.On May 18 he leftthe plant at 10 o'clock in the morning on personal business,with his foreman'spermission, but remained absent from the plant all of the following day withoutnotifying the respondent.Upon his return to the plant on May 20, at the direc-tion of his foreman, Anthony Ference, hesigned an"ABSENTEE'S WARNING"card, acknowledging that if he were "A. W. O. L " 42 again before November fi,1944, his termination would become mandatory and automatic without the rightof appeal.Leroux was not absent from that date until the date of his discharge.On June 19, 1944, toward the close of his shift, Leroux was told to report toForeman Ference and was informed that he was being discharged for excessiveabsenteeismLater that day, Leroux went to the home of John Ohanesian, divi-sional superintendent of the Packard plant, to discuss the matter of his dis-40 Leroux testified that he was sent to the training school to correct his absenteeism.The recoid discloses,however,and the undersigned finds, that the respondent sent himto school to afford him an opportunity to prepare for a higher paying job and to increasehis usefulness to the respondent.41Although Merrill denied the encounter,as well as the conversation with Leroux, andspecifically denied that Leroux ever asked him to sign a card,the undersigned does notcreditMerrill's denialsMerrill admitted that lie and Leroux drove to and from worktogether and that they were in the habit of having their meals together in a lunch roomin East HartfordHe further admitted that he had been a member of a union which hadattempted to organize the respondent's employees in about 1936 ; that the employees wentout on strike; that the organizational drive failed,and that all the employees who wentout on strike were discharged.Furthermore,he testified that after the strike was de-feated the employees who were discharged were rehired through the employment office andrequired the approval of their foremen betore being rehired42These initials,as used by the respondent,indicate absences without permission ornotification to the respondentThe system of requiring employees who were absent with-out leave to sign an Absentee Warning card was inaugurated by the respondent in March1944 in an attempt to combat absenteeism. UNITED AIRCRAFT CORPORATION615'charge.Ohanesian told him that the respondent was "catching up with produc-tion" at the Packard plant, that the respondent had started laying off employeesand that, although Ohanesian was reluctant to see Leroux leave, he would haveto let him go.The respondent does not contend that Leroux was discharged for violation ofthe ABSENTEE'S WARNING, but that it became necessary to resort to lay-offsby reason of the fact that production schedules had been completed; and thatLeroux was discharged after an unsuccessful attempt by SuperintendentOhanesian to transfer him to the respondent's plants at either East Hartfordor Southington.Superintendent 4)hanestam teaH.'u'i1, < iid the c,mdcrsngned finds, that reductionin force iii Department (lx. ni which Leroux hail lien eniphiyed was occasionedby the fact that the d-parlin nt had consistently linen 2 to 3 m ou tlts ahead ofits production seheduio' that during ilie, c,niv ino"t of tell ptrd,e:lion -cheduleshad been i.dnrcl: ..ii,i ILat 111, n, pu,,dc,in, t—i,ow iihe' .1 "'esci y for lay.-,1tsoccasioned by these factors ti.;rsferi«nd -nch employees is were acceptable tothe Personnel Department to theHartford plait " Oh.utesia1t notified thePersonnel llep;trtimtmt attineEa,t 11 a tford plant of the nnnihor of employees hehad available for tiamstei, and in about Aptil 11.,44 eounueuced transmuttimg theiretnploynicnt reed Os;'oule of tlie-n emp'o; cen '.eq., noc,cisted for (natnsfer byOhanesianadmitted that he had anticipated that Letou^ would be ne e red for transfer dueto his over-all poor attendance recordHowever, when Leioux's emplolinent filewas returned from the East Hartford division, Uhanesian submitted his fileto the Southington plant notwithstanding Lero,n%'s umsatisfactoly attendancerecord, because of the urgent need for mnanpowei at the Southington plantLeroux's transfer was also refused there because of his poor attendance record °'Leroux admitted that his attendance record, prior to his em olhment in theschool, had been poor and that he had promised Superintendent Ohanesian thatitwould improve Ile also acknowledged that lie had heard that employees atthe Packard plant were being laid off because of excessive absenteeism duringMay 1944. In view of the totegoing, especially the undisputed necessity forcurtailment of employment occasioned by the completion of respondent's pro-duction schedules; the attempts by the respondent's supervisor to transferLeroux to other plants of the respondent where personnel was urgently needed;and the refusal of officials at those plants to accept Leroux for transfer due tohis over-all record of excessive absenteeism, the undersigned concludes and findsthat Leroux was not discriminato'ill dischargedBeyond the fact that he worehis union button in the plant and solicited membership among the respondent'semployes at the Packard plant, Lei oux's at tivity on behalf of the Union was notconspicuousAlthough both Ohanesian and Ference denied that they knew ofLeroux's union nieuibership and activity, and that they had ever observed himwearing a union button in the plant, it is apparent from what has already beenfound with respect to the incident involving Group Leader Merrill, admittedly asupervisory employee at the time, that Leroux 's interest in and activity on13According to Ohanesian total employment at the Packard plant was reduced fromabout 1,000 in the early part of 1944 to about 305 as of the time of the hearing InDepartment 68 the total employment was reduced, for the corresponding period, from about260 to 37, and the third shift discontinued in June 1944BetweenMay1944 and October1944, employment dropped from 79 to 29 on the first shift and from 58 to 8 on thesecond shift.44According to Leroux's testimony, Foreman Ference inquired, several weeks prior to hisdischarge, whether he would be interested in a transfer to the Southington plant, but herefused toconsider such a transfer. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehalf of the Union was known tohim''However,the undersigned is not con-vinced on the basis ofthe entire record respecting Leroux's alleged discriminatorydischarge,that hewas dischargedbecause ofhis membership in or activity onbehalfof the Union, and will therefore recommend that theseallegations in thecomplaint be dismissed.The undersigned does find that by thestatements ofGroup Leader Merrill to Leroux in May 1944, the respondent has interfered with,restrainedand coercedits employeeswithin themeaning ofthe Act.Vernon S. Brownwas employed by the respondent as a turret lathe operatoron the first shift in Department 264 from April 1943 to June 23, 1944.Late inOctober or early in November 1943, he signed a union authorization card andimmediately evinced an active interest in the Union.He became shop chairmanon the day shift for the entire East Hartford plant covering about 80 departments,in about 25 or 30 of which he was active, and supervised the activities of 90 to100 committeemen.He solicited and enlisted several hundred membersand dis-tributed literature on Willow Street as well as in South Parking LotHe wasalso among a group of employees who were intercepted by the plantguards onApril 5, 1944, while attempting to distribute literature at the gates to the SouthParking Lot, and asked for their names and clock numbers.48He distributedunion buttons to members, conducted meetings, appointed committeemen andgenerally distinguished himself in the Union's campaign.His home in CharterOak Terrace, a housing project in which several hundred employees out of a totalof about 1000 families resided, was used as a distribution center and meetingplace.He also distributed union literature to residents at the housing project,arrangedformeetings to be held in the Community Building located at theproject, and publicized union meetings in the community.Brown also conducted a regular weekly column in the "Aircraft Bulletin" underthe title "Big Mike sez," and frequently contributed editorials to that publication.He was well-known among the employees not only for the extent of his activityin the Union, but as the author of the column, and was addressed by bothemployees and some of his immediate supervisors in the department as "BigMike." nHis identity under this pseudonym was also known to Group LeaderBrass and Assistant Group Leaders Leone and Formica's As early as April1944, supervisors in the department had been observed reading the issues of theAircraft Bulletin which were placed on their desks.Late in 1943 or early in 1944, Brown was summoned to the plant protectionoffice and instructed to bring his tool boxWhen he arrived there lie was askedto open it and an examination of its contents was made. No reason was givenby the respondent for this action and after the search, Brown was permitted toreturn to his department. It was known to Leone, Brass and Formica that Brownkept union authorization cards and other literature in his tool box.Thesesupervisors as well as Group Leader Rizockes commented on Brown's union4iThe record is silent as to the extent of union organizational activity at the Packardplant in Hartford,except for the evidence relating to union activity of Leroux.18Brown was informed by the guard after telephoning guard headquarters from the postthat he could not go into South Parking Lot because it was Brown's day off.97At a union meeting held at Manchester, Connecticut, on the night of June 21, 1944, twodays before Brown's discharge,Grand Lodge Representative Peresluba introduced Brownto the several hundred employees present as the author of "Big Mike "'8Group Leader Brass admitted that he not only knew Brown's identity as "Big Mike",in April 1944, but that he was aware of his union activitiesHe denied, however, that hehad divulged this information to either Foreman Graef or General Foreman Didier "be-cause lie figured it was none of their business", but testified that he told Didier that Brownwas "Big Mike" after his discharge.The undersigned does not credit his denial,and findsthathe informed Graef and Didier of Brown's identity as "Big Mike"and of his unionactii itie, at or about the time lie learned of them UNITED AIRCRAFT CORPORATION617activities.At one time Brass told Brown that he had been "spotted" as a unionorganizer from the time he came into the plant 49 On another occasion whenBrown failed to receive an increase which Brass had recommended to both hisforeman and general foreman, Biass remarked that Brown's union activitieswere not doing him any good so far as getting a raise was concerned. Rizockesinformed Brown that it would be impossible to get a union into the Pratt &Whitney plant.Assistant Group Leader Leone, during one of many conversa-tions with Brown, informed him that the respondent was familiar with the factthat Brown had been active in union organization at "Colt's" and that thisinformation had been communicated to the respondent by the Manufacturers'Association.On June 23. 1h44, Biown tepoiteil foi work on his shift as usual.He hadbeen absent for seNetal day' prior to that date, and was informed by GroupLoader Brass that he would have to we G ^neral Foreman Didier,-that somethingwas going to happen to him 50Liter that motning, while waiting to see Didier,Brown went to the personnel office. where lie learned that he was "leaving"and was told to see Didier. Didior coohrmed his termination and informed himthat he was being terminated foi "staying out too much " Brown continuedworking after he learned that he was to he discharged and completed his pro-duction for that clayWhen Blown requested permission to see SuperintendentCampbell, pursuant to Rule 17 of the iespwndonts rules prescribing the levelsat which grievances might he presented, Didier telephoned Campbell and'theninformed Brown that Campbell did not wish to see himOn the day of Brown'sdischarge Leone remarked to Brown, "I tin surprised you lasted this long,"later remarking, `What does `Big Mike' say now " aRespondent's contentions ; conclusionsThe respondent contends that Brown was discharged solely for his record ofexcessive absenteeism.According to the respondent's records, which the under-signed accepts, Brown was absent a total of 42 days during the course of his em-ployment from April 1943 to June 23, 1944Of the total number of absences, 23were due to personal illness,iz and 3 to illness in his family.Brown admittedthat, during the month of June 1944, Foreman Graef had called his attention tothe list of absences, and that Brass had spoken to him several times about hisdifficulty in procuring raises for him because of his absences.However, therespondent apparently made no claim that his absences alleged to be due toillness were not genuine. In any event he was at no time warned that he riskeddischarge because of his absences.On June 14, 1944, Brown was absent, andupon his return Foreman William C. Graef entered a notation on his absentee40Francis A. 'Montville, an employee in the same department, testified credibly that he,overheard Brass remark,inApril or May 1944 after Brown had been distributing unionliterature in South Parking Lot, that Brown bad been "spotted"as a union organizer.50During June 1944, Brass remarked in the presence of Brown and other employees,"When Brownie IBrown l gets fired the union will take care of him ;-the National LaborRelations Board will put him back to work "61The above findings are based upon the credible testimony of BrownLeone, who,according to the respondent, was in the Armed Services and unavailable, Rizockes andFormica did not testify,Although Brass denied the statements attributed to him, theundersigned does not credit his denialsaz InAugust 1943, following an injury sustained while he was operating a machine, itwas discovered that Brown was suffering from a non-occupational lung condition, forwhich lie received treatmentIn Octobeiand December 1943, he was absent on accountof illness for 5 consecutive days on each occasionAlthough his record further disclasedthat he had been marked AWOL on May 6, 1943, January 1, 1944, and March 31, 1944, heapparently was not required to sign an Absentee's Warning card 618DECISIONSOF NATIONALLABOR RELATIONS BOARDrecord,"Personal Business.Warned."" On June 21,Brown was again absentbut, according to General Foreman Didier,the notation,"sick",opposite thedate on his absence record, indicates that Brown had notified the respondentof his illness.Graef testified that after he had "warned"Brown he informedDidier that he had done so and that Didier told him to advise him the next timeBrown was absent.However, Graef said nothing to Brown about his instruc-tions from Didier.At the time Graef had "Warned"Brown, the latter pointedout to Graef that most of the absences were due to illness, and Graef agreed withhim.June 22 was Brown's day off.Nevertheless,on that day Didier instructed hisclerk to prepare Brown's termination papers without awaiting Brown's returnor affording him an opportunity to explain or justify his absence."Whatever the nature of his absentee record, Brown,in his testimony, citedinstances,which were undenied,of a number of employees,whose absentee recordwas as bad or worse than his, who were not disciplined or dischargedBrowndid, however,admit that he had heard rumors in the plant,at or about that time,of lay-offs or discharges for excessive absenteeism.Although Brown's recordof absences was introduced in evidence,no criterion was offered which wouldafford a basis for determining whether the respondent's contention that Brown'sabsenteeism was excessive was justified.In view of the fact, therefore,that no standard was offered as a basis fordetermining whether Brown's absences were excessive in comparison with theaverage for employees generally,and the further fact that Brown generallynotified the respondent of his absences,a great many of which resulted fromillness; in view of Didier's precipitate action in terminating his employmentunder the circumstances disclosed above,while Brown was on his day off ; inview of Brown's summary discharge by the respondent without affording himan opportunity to resort to the established grievance machinery and to conferwith Superintendent Campbell ; and in view of the extensive and pervasive natureof his organizational activities in behalf of the Union,which were well knownto the respondent,and the statements and threats of his supervisors,relatedabove, the undersigned concludes and finds that the respondent would not havedischarged Brown for his allegedly excessive absenteeism in the absence of hismilitancy in espousing the Union's cause.It follows that by discharging Brownbecause of his union activity,the respondent has discriminated against him inregard to the hire and tenure or terms and conditions of his employment, andthereby discouraged membership in the Union.Leona C Rocheleauwas employed by the respondent on January 4, 1944, doingassembly work in Department 31 on the third shift, and was discharged onJuly15, 1944. In the latter part of February,she signed a union authorization card,distributed union literature at the gates of the plant on Willow Street and inthe parking lots, and successfully solicited union membership among the employ-ees.She became"chairman"of theunion organization committee in her depart-ment on her shift.Duringthe latter part of March,while she was distributingunion literature at theWillowStreetgates,she handed a circular to AssistantGroup Leader Harold PfaefflinSeveral weeks later,after Pfaefflin had observed61The record does not disclose the nature of this warning, and the undersigned finds thatthis wainrng probably consisted of a reprimand, but that Brown was not informed that herisked dischargeJiDrdrer's explanation for having Brown's termination papei s prepared on that day wasthat his clerk was not expected at work the following dayBe that as it may, it does notexplainDidier's precipitate conduct in terminating Brown's employment,tin absentia,without giving him an opportunity to explain UNITED AIRCRAFT CORPORATION619her distributing literature,he approached her in thedepartment before workcommenced on her shift and told her t3lat she would"get fired for that."In May orJune, shortlyafter she beganwearing herunion and committeebuttons in her department,Pfaeffiin remarkedto her, "You will getfired forthat," pointingto her union buttons.Rocheleau persisted in wearing themthereafter.During thesame period,Group Leader Arthur Maddock approachedRocheleauat her machine and, in the presence of a group of employees,remarked that,although he was not in favorof unions,he would not "fight it"; that he had"seen plants in Vermontwhere therewas a union,and there had been trouble;that someold people and little children had been injured by tear gas;familiessuffered and gained very little in the end."In June 1944, while a War Bond Drive was in progress, Group Leader Maddockasked Rocheleau to increase her war bond subscription. Several days later,Assistant Group Leader Pfaefflin remarked to her, in the presence of other em-ployees, that with the money she was earning at the plant and the salary she wasprobably receiving from the Union for her union activities, she should be ableto increase her purchases of war bonds, even though she was the sole support ofher family by reason of her husband's illnessRoclieleau denied at the hearingthat she had been receiving any compensation from the Union for her activities "On the morning of July 15, 1944, according to Foreman William Bergstrom'stestimony, while lie was in the aisle of the department with AssistantForemanBidwell, andabout 20 feet from Rocheleau's bench, he observed her sitting asleepat her bench, an artist's brush used for painting studs in one hand and a studin the other.Bergstrom testified that lie observed her for about 10 minutes whileshe was asleep.At about that time his attention was directed by Maddock to acrankcase which had been damaged at a bench a few feet away from Rocheleau'sbenchBergstrom examined the crankcase and discovered that it had been dam-aged asa result of the improper insertion of a dowel stud which had been driveninto the crankcaseItwas ascertained that the stud had been improperlyinserted by Rocheleau and she was sent for" Bergstrom stated to her that shehad been asleep, that he had observed her asleep and asked her if she had beenasleep on previous occasionsWhen she denied it, he questioned Maddock in herpresence.He informed Bergstrom that "she had been in a sleepy condition forthe past 3 weeks of her employment, and that he had warned her on two occasionsand apparently it had done no good."Bergstrom instructed Maddock to send the crank case to "salvage," andRocheleau returned to her benchLater that morning Bergstromsummonedher to his officeBergstrom admitted that she was wearing her union button whenw The above findings are based upon the credited testimony of Rocheleau.Maddock didnot deny the statements attributed to him.Pfaefllin did not testify, although it was stipu-lated at the bearing that his testimony, as well as that of Bidwell, hereinafter referred to,would generally corroborate Bergstrom'sConsequently, the statements attributed byRocheleau to Maddock and Pfaefiim stand uncontradicted in the recordm A dowel stud which is about 2% inches long, and tapers from about716"to about 316"in diameter,is solid on one end hollow on the otherThe stud is divided by a shoulderand is threaded on both ends, the threads being coarser on one end than on the other. Inthe normal operation the hollow end is inserted by hand into the crankcase by one operatorand the stud is later driven in by a stud-driving machine by another operator. In thiscase the stud had been inserted the opposite way with the result that when it was drivenin by machine the crankcase crackedAccording to Rocheleau's testimony,corroboratedin this respect by Maddock, an experienced stud machine operator would ordinarily havechecked the stud to make certain that it bad been inserted properly by hand before drivingit into the crankcaseThe record indicates that on this occasion the stud machine wadbeing opeiated by a novice who had neglected to take the proper precaution. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe appeared.He discussed with her the fact that he had observed her asleepthe night before, that she had been warned, mentioned "this crank case beingscrapped," and informed her that lie was terminating her employment.Accord-ing to Bergstrom, Rocheleau remarked that that was not the reason for hertermination but that it was "because of the union button," to which she pointed.Bergstrom replied that he was not interested "in that" and declined to discussthe matter.Rocheleau admitted in her conversation with Bergstrom, at thetime the damaged crank case had been called to her attention, that she hadimproperly inserted the stud.However, when he accused her of having beensleeping she remarked that it would not have been possible for her to haveinserted studs while she was sleeping.She further denied that she was asleepon the job on the night of her discharge or on any previous occasion and thatshe had been warned about being asleep at any time.Rocheleau admitted thatshe had been asked by either Bergstrom or Maddock on the morning of July 15,following the discovery of the damaged crank case, whether she had beenwarned about sleeping on the job.Later in the morning of July 15, Roclieleau was summoned to the personneloffice where she was interviewed by Personnel Adviser Francis Larkin.Roche-leau related the incident in connection with the crank case, denied that it wasnecessary to scrap the case and remarked, "that is not the real reason I ambeing terminated."Larkin quoted Rocheleau as saying, "I was tired when Icame to work tonight, and I will admit I was nodding on the job" AccordingtoLarkin, Rocheleau informed him that Bergstrom had called her into theoffice and terminated her employment, after learning of the damage to the crankcase.Larkin further testified that, following a telephone conversation withForeman Bergstrom, he stated to Rocheleau that Bergstrom had informed himthat she had been warned twice in connection with sleeping on the job, and thatRocheleau acknowledged that she had been so warned, but that she asked foranother chanceLarkin informed her that she would have to take that matterup with Bergstrom.According to Rocleleau, she did not recall telling Larkinthat she had been tired when she arrived at work on the night in question orthat she had asked for another chance. She did, however, testify that Larkintold her that if she went back to Bergstrom and asked for her jobshe wouldbe retained,but that she replied that she would not "beg for [her] job." Upon thebasis of the foregoing, the undersigned finds that Rocheleau admitted to Larkinthat she was tired when she arrived at work on the night in question and thatshe was "nodding on the job," but that she did not admit that she had been pre-viously warned.When Rocheleau returned to Bergstrom's office she observed a terminationslip lying on his clerk's deskThe slip bore her name, and gave as a reason forher termination "Not suited to the work" and "Poor attendance." " Rocheleausurrendered her employee's badge at the gate and left the plant. Several dayslater,when she received her unemployment compensation slip in themail, nomention was made thereon of "poor attendance," and the only reason given forher discharge was "Not suited to this type of work."cvAlthough the respondent offered,for identification only,Rocheleau's record of absences,the respondent's counsel announced,toward the close of the hearing, that he was notoffering it as an exhibit.An AWOL absentee'swarning,signed by Rocheleau on June 20,1944,was, however, received in evidence.The respondent did not contend that sheviolated this warning or that she was discharged for poor attendance,but relied upon hersleeping on the job as the sole ground for discharge.In view of this, the undersignedhas not considered her attendance record or the absentee'swarning in arriving at a con-clusion respecting her alleged discriminatory discharge. UNITED AIRCRAFT CORPORATION621Maddock, who, although he was classified by the respondent as a utility man,acted as a group leader and had supervision over 10 or 12 employees, testifiedthat, of the three occasions on which he claimed to have observed Rocheleauasleep, the first occurred about the middle of June 1944, the second on July 11or 12, and the last, on the clay of her discharge. On the first two occasions,according to Maddock's testimony, as he walked toward her, he observed thatshe was "nodding at the bench . . . just really nodding," and in each in-stance she awakened before he reached her.Although Maddock acknowledgedthat it was his duty to notify the foreman of any improper conduct on the partof employees, he admitted that he did not report either incident to ForemanBergstrom because, contrary to Bergstrom's testimony, he did not considerthese lapses serious enough to report. It is, moreover, significant that Maddockdid not mention, while testifying with respect to these two instances, that hehad warned her, although he later testified that he had informed Bergstromthat he had warned her. Further more, Maddock testified that on each of thefirst two occasionis, while Rocheleau was alleged to have been "nodding" withher eyes closed, she "would be installing studs in the cases."On the last ofthese occasions, according to Maddock, she was applying a composition paintto the studs with a brush in one hand and a stud in the other. It is thusapparent from Maddock's testimony, respecting the occasions when lie claimsto have observed Rocheleau asleep, that, although she was "nodding" involun-tarily and intermittently for brief intervals, she was not asleep in the servewhich Bergstrom intended to convey, and that she was not actually asleep fora period of at least 10 minutes while he observed her as he testified."sAlthough considerable evidence was adduced at the hearing regarding thadamage to the crank case, resulting from Rocheleau's carelessness in improperlyinserting the dowel stud, counsel for the respondent conceded, during oral argu-ment, that Rocheleau was not discharged for causing the crank case to be"scrapped,"-that a certain amount of "scrap" was expected in connection withproduction-but that she was discharged for sleeping.Thus, the respondentobviously takes the position that Rocheleau would not have been di;schargedfor carelessness resulting in the damage to the crank case, and, conversely, thatthe respondent would have discharged her for merely "sleeping on the job"even if no damage to the crank case had been involved. It will be recalled,however, that Bergstrom admitted in his testimony that, at the time of thetermination conference at his office, he specifically mentioned the "case beingscrapped" in discussing the reason for her termination.This is indicative ofthe fact that Bergstrom, at least, considered the scrapping of the crank casea factor in his decision to discharge her.The record, however, discloses that therespondent had failed to discharge or even discipline another female employeewhose carelessness in a similar respect had necessitated the scrapping of a crankcase, which was afterward displayed in the plant cafeteria with a sign indicatingthat this was an example of the result of carelessness.The undersigned is of the opinion, and concludes, that it was for this reasonthat the respondent relied solely upon "sleeping on the job" as a ground for thedischarge of Rocheleau rather than her carelessness resulting in the scrappingof the crank case, a matter which normally would be considered a more seriousground for discipline. It should be noted, moreover, that there was no evidenceadduced by the respondent which established that Rocheleau was actually asleepor even nodding or dozing at the time that the stud was improperly inserted in58 According to Bergstrom, Rocheleau was working between two other girls at the samebench,and it is unlikely they would have permitted her to remain asleep while she wasbeing observed by her foreman. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDthe crankcase, andthat Bergstrom obviously arrived at the conclusion that she"must have been asleep" at the time the stud was inserted for the reason thathe observed her at a considerably later time "asleep" at her bench.Although the respondent contends that other employees were discharged forsleepingon the job both before and after Rocheleau's discharge, the circum-stances surrounding all of these discharges were not shown beyond a statementthat "some" of the employees were discharged under similar circumstances.However, Bergstrom did testify that some of the employees were dischargedfor sleeping in the men's room or upon or underneath benches, indicating thatthis type of "sleeping on the job" was voluntary and deliberate, as distinguishedfrom the type of "nodding"or "dozing" attributed by Maddock to Rocheleau.Uponthe basisof the foregoing, and upon the entire record, the undersignedfinds that Rocheleau was not actually "asleep on the job" on July 15, 1944, ator about the time Bergstrom claimed to have observed her, in the sense whichhe intended to convey, but that she was, as testified to by Maddock with respectto the earlier occasions, "just really nodding" intermittently for brief intervals ;that the two previous occasions on which the respondent claimed she had beenasleep were of a similar nature and so trivial and insignificant as to merit noreprimand, as indicated by Maddock's testimony that he did not consider theincidents serious enough to report to his foreman ; and that, in fact, Maddockdid not reprimand or warn Rocheleau on either of those occasions of the con-sequences of any similar lapses in the future. Lastly, that the respondent wouldnot have discharged her for nodding or dozing on the night in question, in theabsence of her conspicuous union activity, and that the respondent utilized theoccurrence on the night of July 15 as a means of eliminating a militant unionadherent as it had threatened to do through its supervisory employeeson severaloccasions.The undersigned further finds that, by the discriminatory dischargeof Rocheleau and by the statements and conduct of her supervisors, as relatedabove, the respondent has discouraged membership in the Union and interferedwith, restrainted and coerced its employees in the exercise of the rights guar-anteed under the Act.ConclusionsUpon the entire record, the undersigned concludes and finds that,by the ex-clusion of the union organizers from Willow Street, and preventing them fromdistributing literature thereon ; by the promulgation and enforcement of therules against solicitation and distribution of literature upon company propertyupon employees'own time,and by preventing and interfering with the distribu-tion of union literature upon Willow Street and upon South Parking Lot by itsemployees;by interfering with and preventing employee William F.Bassichfrom carrying union literature into the plant under the circumstances disclosedabove, and by preventing the distribution of said literature in the plant cafeteriaon his owntimeon October 11, 1944; by the anti-union statements of its super-x i sors and representatives to its employees as related above; °°and by the foregoingi0Although the respondent contends that Assistant Group Leaders Leone and PfaefRinand Group Leader Maddock were not supervisors, or were at best, as alleged in Its brief,minor supervisors, and although the respondent introduced in evidence job evaluationrecords in support of its contention, these records are inconclusive.The record disclosesthat the assistant group leaders instructed employees and substituted for group leaders.The undersigned is satisfied and finds upon the entire record that these employees wereclothed with ostensible authority of supervisors, were so held out by management, andso reasonably regarded by the employees, and that their conduct reflected the attitudeofmanagementSeeInternational Association of Machinists v. N L. R B ,311 U S.72 , H. J. Heinz Co v. N. L. R.B , 311 U. S. 514. UNITED AIRCRAFT CORPORATION623conduct and by discharging Andrew G. Gaura, Vernon S. Brown and Leona C.Rocheleau, the respondent has discriminated in regard to their hire and tenureof employment, thereby discouraging membership in the Union and interferingwith, restraining and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act.It has been found thct the respondent discriminated against Andrew G. Gaura,Vernon S. Brown, and Leona C. Rocheleau in regard to the hire and tenure oftheir employment. It will therefore be recommended that the respondent offerto each of them immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rights andprivileges and make each of them whole for any loss of pay they may havesuffered by reason of the respondent's discrimination against them by paymentto each of them of a sum of money equal to the amount each normally wouldhave earned as wages during the period from the date of the respondent'sdiscrimination against each of them to the date of the respondent's offer ofreinstatement, less their net earnings 60 during such period.Upon the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following :CONCLUSIONS OF Law1.International Association of Machinists, affiliated with the American Feder-ation of Labor, is a labor organization within the meaning of Section 2 (5) ofIhe Act.2.By promulgating and enforcing its rules against solicitation and distribu-tion of literature insofar as they apply to the distribution of union literature onWillow Street and on its parking lots, and insofar as they apply to union activityand solicitation of union membership at the plant upon the employees' own time,the respondent has engaged in unfair labor practices within the meaning of5,-etion 8 (1) of the Act.,iBy discriminating in regard to the hire and tenure of employment ofAndrew G Gaura, Vernon S. Brown, and Leona C. Rocheleau the respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (1) and (3) of the Act60By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which Mould not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. See Matterof Crossett Lumber Company,8 N L. R. B. 440 Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered asearningsSeeRepublic Steel Corporationv.NL R B,311 U 8 7. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARD4By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteedin Section7 of the Act the respondent has engaged andisengaging in unfairlabor practices within the meaning of Section 8 (1) ofthe Act.5The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 8 (6) and (7) of the Act.6.The respondent has not discriminated in regard to the hire and tenure ofemployment of Richard W. Leroux within the meaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned hereby recommends that the respondent, United Aircraft Corpora-tion, Pratt & Whitney Aircraft Division, of East Hartford, Connecticut, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in International Association of Machinists,affiliated with American Federation of Labor, or any other labor organization ofits employees by discharging or refusing to ieinstate any of its employees or inany other manner discriminating in regard to the hire and tenure of theiremployment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Association of Machinists, affiliated withthe American Federation of Labor, or any other labor organization. to bargaincollectively through representatives of their own choosing and to engage inconcerted activities for the purposes of collective baigaming or other mutual aidor protection as guaranteed in Section 7 of the Act2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Rescind immediately the rules against solicitation and distribution ofliterature insofar as they prohibit union activity and solicitation of union mem-bership on employees' own time, and prohibit distribution of union literatureby employees outside the gates of the plant and in the parking lots,(b)Offer Andrew G Gaura, Vernon S Bi oww n, and Leona C Rocheleau fulland immediate reinstatement to their foriuer or substantially equivalent posi-tions,without prejudice to their seniority or other rights and prnileges;(c)Make whole Andrew G Gaura, Vernon S Biown, and Leona C Rocheleaufor any loss of pay they may have suffered by reason of the respondent's dis-crimination against them by paymentto eachof therm of a sum of money equalto the amount each normally would have earned as wages during the period fromthe (late of the respondent's discrimination against each of theta to the date ofthe respondent's oiler of reinstatement, less their net eainings61 during saidperiod;(el)Post at its plant at East Hartford, Connecticut, copies of the noticeattached hereto, marked "Appendix A" Copies of said notice, to be furnishedby tine Regional Director of the First Region, shall, after being duly signed bythe iespondent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive clays thereafter,in conspicuous places, including all places where notices to employeesare cus-tomarily posted.Reasonable steps shall be taken by the respondentto insurethat said notices are not altered, defaced, or covered by other material;61See footnote60,supra. UNITED AIRCRAFT CORPORATION625(e)Notify the Regional Director for the First Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what steps therespondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the allegations in the complaint relating to thediscriminatory discharge of Richard W. Leroux be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Sec-tion 32 of Article II of said Rules and Regulations, file with the Board, Rocham-beau Building, Washington 25, D. C., an original and four copies of a state-ment in writing setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies ofa brief in support thereof. Immediately upon the filing of such a statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board request therefor must bemade in writing to the Board within ten (10) days from the date of the ordertransferring the case to the BoardIRVING ROGOSIN,Trial Examiner.Dated June 20, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labororganizations,to join or assist International Association of Machinists, affiliated withthe American Federation of Labor, or any other labor organization,to bar-gain collectively through representatives of their ownchoosing, and toengage inconcerted activities for the purpose of collectivebargaining orother mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Andrew G. GauraVernon S. BrownLeona C. RocheleauGeneral Shop Rules(22), rules 1 and 2 of Rules andRegulations revisedas ofJuly 20, 1937, insofar as they prohibit union activity and solicitationof union membership on employees' own time, and prohibit distribution692148-46-vol. 67-41 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDof union literature by employees outside the gates of the plant and in theparking lots are hereby rescinded.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.UNITED AIRCRAFTCORPORATION,PRATT &WHITNEYAIRCRAFT DIVISIONBy------------------------------------------------(Representative)(Title)Dated------------------------NOTE.-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced,or covered by any other material.